DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP-2020-208475 filed in Japan on December 16, 2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2021 and March 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner recommends incorporating some aspect about the time stamps and memory verification/integrity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Peleg et al. (US 2020/0026427).
Regarding claim 1, Peleg teaches a memory system (Fig. 2) comprising: 
a nonvolatile memory (Fig. 2, storage system 6 and memory 4, see [0099]; see also Fig. 3 with storage media described in [0104] as containing NVM devices); and 
a controller (Fig. 2, controller 2) configured to manage at least one storage area that is obtained by logically dividing a storage space of the nonvolatile memory (“a storage control system may receive at least one data segment, including one or more data blocks and respective metadata for storage on storage media from a computing device,” [0086], teaching that the storage space can be accessed in granularity of segments; see also “Controller 2 (which may be or may include or one or more controllers or processors, possibly across multiple units or devices) may be configured to carry out methods described herein, and/or to execute or act as the various modules, units, etc.,” [0095] teaching that this functionality is included in the controller), wherein 
one or more storage areas in the at least one storage area store one or more data pieces, respectively, (“a storage control system may receive at least one data segment, including one or more data blocks and respective metadata for storage on storage media from a computing device,” [0086], teaching that a single data segment can contain multiple blocks, or pieces) and 
the controller is configured to manage first information on one or more times in which integrity of the one or more data pieces have been confirmed last, respectively (the controller maintains a fidelity flag associated with each stored data segment/object, see [0014], where a true value indicates the validation is successful, see also [0134,0135]; see also [0038-0042] where the controller reads the associated metadata to validate the data segment/object).
Regarding claim 8, Peleg teaches the memory system according to claim 1, and further teaches wherein 
the controller is further configured to: 
read a first data piece from a first storage area of the one or more storage areas by performing a patrol process on the nonvolatile memory and verify integrity of the read first data piece (see [0139-0143] describing a verification process as reading a data object, computing a metadata element like a CRC value, to compare with a stored CRC value to update the fidelity; the CRC checking reading upon the patrol process); and 
update information on a time in which the integrity of the first data piece has been confirmed last in a case where the integrity of the read first data piece has been confirmed ([0126,0137] describe the use of a timestamp to trigger the verification process based on a clock elapsing, see [0126] in particular; the clock would necessarily need to reset and be updated to count and trigger the verification again).
Regarding claim 11, Peleg teaches the memory system according to claim 1, and further teaches wherein the at least one storage area corresponds to at least one logical address (while Peleg uses a CAM configuration, searching the storage devices for a particular metadata object still returns an address of the matching data object/segment, see [0106], and as such each data segment corresponds to at least one logical address in the storage device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg in view of Milligan et al. (US 7,107,272).
Regarding claim 4, Peleg teaches the memory system according to claim 1, wherein 
the controller is further configured to: 
receive an inquiry that designates a first storage area of the one or more storage areas from a host (Fig. 4, step S2005, the storage control system may receive a request from a computing device to store a data segment into the storage media, see also [0114]); and 
Peleg fails to teach where the controller is further configured to:
in accordance with the inquiry, transmit, to the host, information on a time in which integrity of a data piece stored in the first storage area has been confirmed last.
Peleg’s disclosure mentions that in acknowledgments sent to a computing device that sends the request to the storage system, see [0122], the acknowledgment may not include indication of fidelity/validity/correctness of the stored data.  In addition, while not relied upon as necessary for the claim 1 rationale, Peleg does disclose the use of timestamps in relation to the validation process, see [0126,0137]. 
Milligan’s disclosure is related to managing data correctness/verification via the use of timestamp metadata, and as such comprises analogous art as directed to the same area of data integrity.
As part of this disclosure, Milligan describes a request for verification based on timestamp/version information, with the receiving server able to send the results back to the requestor, see Col. 12, Lines 39-44. 
An obvious modification can be identified: incorporating Milligan’s process of providing the verification information back to the requestor.  As one of Peleg’s triggers for validation includes timestamp, then one embodiment of sending back the verification information would include the related clock/timestamp information.  This reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Milligan’s verification request/response process into Peleg’s storage system, as Milligan provides that this allows the host the ability to determine data correctness, which would be critical for continued operation.  While Peleg considers the speed important and as such discloses that the computing host does not need to wait for the process/validation to be completed, see [0122], Milligan provides evidence of another references that makes the opposite judgment, valuing the requestor’s ability to determine correctness, and as such one of ordinary skill in the art would be able to incorporate Milligan’s disclosure without disrupting Peleg’s system. 
Regarding claim 5, Peleg teaches the memory system according to claim 1, wherein 
the controller is further configured to: 
receive, from a host, a request that designates a first storage area of the one or more storage areas (in [0135,0136], Peleg discloses that one of the triggers for the validation process is the data access request from a computing device); and 
in accordance with the request, 
read a first data piece from the first storage area (see [0140]), 
verify integrity of the read first data piece (see [0141,0142]), and 
update information on a time in which the integrity of the first data piece has been confirmed in a case where the integrity of the read first data piece has been confirmed (see [0143]).
Peleg fails to teach where the request is specifically a verify request.
Milligan’s disclosure is related to managing data correctness/verification via the use of timestamp metadata, and as such comprises analogous art as directed to the same area of data integrity.
As part of this disclosure, Milligan describes a request for verification based on timestamp/version information, with the receiving server able to send the results back to the requestor, see Col. 12, Lines 39-44. 
An obvious combination can be identified: combining Milligan’s explicit request for verification with Peleg’s system.  Such a combination would read upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Milligan’s verification request/response process with Peleg’s storage system.  Both elements are in the prior art, and as Peleg already provides for a validation process to occur in response to a data access request, then one of ordinary skill in the art would recognize the ability for Peleg to expand the kind of requests that trigger a validation process to include an explicit request for verification. 
Regarding claim 9, the combination of Peleg and Milligan teaches the memory system according to claim 5, and Peleg further teaches wherein 
the controller is configured to verify the integrity of the first data piece using protection information that is read from the first storage area together with the first data piece (as part of the validation process described in [0139-0143], Peleg compares a computed hash value or CRC value with a metadata element for the relevant segment stored in the stored media and/or the cache memory, teaching that the CRC value/hash value, reading upon the protection information, is read from the storage media for the data segment).
Regarding claim 10, the combination of Peleg and Milligan teaches the memory system according to claim 5, and Peleg further teaches wherein 
the controller is configured to verify the integrity of the first data piece using a CRC code that is read from the first storage area together with the first data piece (as part of the validation process described in [0139-0143], Peleg compares a computed hash value or CRC value with a metadata element for the relevant segment stored in the stored media and/or the cache memory, teaching that the CRC value/hash value, reading upon the protection information, is read from the storage media for the data segment).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg in view of NVMe (“NVM Technical Proposal for New Feature”, as provided in applicant’s IDS).
Peleg teaches the memory system according to claim 1, but fails to teach wherein the at least one storage area corresponds to at least one zone, and the at least one zone corresponds to at least one logical address range.  
Peleg is silent with regards to the larger granularity regions.
NVMe’s disclosure is related to a command set that augments the NVMe specification to provide for zones, and as such comprises analogous art as in the same area of memory addressing, and specifically because NVMe’s disclosure would be reasonably pertinent to the problem addressed by the inventor (incorporating zones into the storage management).
As part of this disclosure, NVMe provides that namespaces can be associated with zones, and the zones in turn can be associated with different LBA’s (see Figure 1 and Section 2.1).
An obvious combination can be identified: combining NVMe’s disclosure with Peleg’s storage system. Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine NVMe’s zone namespace extension with Peleg’s storage system. Both elements are known in the art, and while Peleg’s disclosure does not provide a specific standard to use in communication with the storage system, Peleg does disclose that the storage media can specifically be NVM based, see [0088], and as such one of ordinary skill in the art would recognize the ability to incorporate the base NVMe specification and specifically NVMe’s zone extension with NVM based storage system.

Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites wherein 
the one or more times indicate times elapsed since the integrity of the one or more data pieces have been confirmed last, respectively and 
the controller is further configured to: 
receive an inquiry from a host; and 
in accordance with the inquiry, transmit, to the host, information that indicates a maximum value of the one or more times by using the first information.
Claim 3 recites wherein
the one or more times indicate times at which the integrity of the one or more data pieces have been confirmed last, respectively, and 
the controller is further configured to: 
receive an inquiry from a host; and 
in accordance with the inquiry, transmit, to the host, information that indicates an oldest time of the one or more times by using the first information.
The concept of utilizing a timer to indicate the time elapsed/last time the integrity was confirmed last is not novel.  Peleg discloses the use of a timestamp to trigger validation, where the expiration of a period is one of the triggers for continuously checking the fidelity of data, see [0126,0135,0137].  However, Peleg does not transmit the fidelity related information to a requesting computing device, see [0122].  
In a search of the art, no reference was found that compared different time stamps/returned a specific timestamp related to verification/validation to the host.   Examiner notes that comparing timestamps is known in the art (Milligan as cited above provides timestamp information for verification).  In addition, references Bernstein et al. (US 2006/0219772) and Lytle (US 2016/0328488) were found disclosing tracking largest timestamps in the context of ensuring accuracy of a transaction history.  Bernstein and Lytle did not disclose sending this information to a host, and even when considering Milligan’s disclosure as cited in the prior art rejection, an obvious modification does not appear to exist to render the claim limitation obvious, as the different purpose/information of the timestamp is linked to why Bernstein and Lytle track the largest time stamp.
This leads to a determination that the claims recite allowable subject matter. 
Claim 6 recites wherein 
the controller is further configured to: 
receive, from a host, a verify request that designates a first storage area of the one or more storage areas and an allowable time range; and 
in accordance with the verify request, 
read a first data piece from the first storage area in a case where a time based on the first information at which integrity of the first data piece stored in the first storage area has been confirmed last is out of the allowable time range…
Claim 7 recites wherein
the controller is further configured to: 
receive, from a host, a verify request that designates a first storage area of the one or more storage areas and an allowable time range; and 
in accordance with the verify request, 
skip reading of a first data piece from the first storage area and notify the host that integrity of the first data piece has already been confirmed in a case where a time based on the first information at which the integrity of the first data piece stored in the first storage area has been confirmed last is within the allowable time range..
As discussed above in the context of Claims 2 and 3, Peleg does disclose the use of a timestamp/clock to trigger the continuous validation of the data segments, see [01236, 0135, 0137].  However, Peleg does not disclose receiving time information from the host to establish the allowable time range.  In addition, the timestamp is not the only trigger, with a request from the computing device being explicitly one of the continuous triggers, see [0136].  As such, Peleg does not provide a disclosure where verification/skipping verification will occur based on a request and comparison of the time with the allowable time range.
In a search of the art, two close references appear in Gorobets et al. (US 2006/0039196) and Peretz et al. (US 7,149,946).  Both disclose the ability to perform or defer a periodic process (scrubbing in Gorobets and data verification in Peretz), which is similar to the verification/skipping verification of claims 6 and 7.  However, neither reference discloses where the deferral is specifically in response to the a time elapsed exceeding/not exceeding an allowable time range (Gorobets defers based on system performance, see [0022], and Peretz defers based on whether the requested data is resident in the physical memory, see  Col. 12, Lines 47-57).  In addition, deferring the verification/scrubbing process just delays the process to later, where the language of claim 7 requires a notification that the data is already verified when skipping the verification process.
As such, claims 6 and 7 are also determined to recite allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernstein, Lytle, Gorobets, and Peretz, as cited above,
Sasaki (US 8,539,310) provides for periodic patrolling and verification of data,
Cunningham et al. (US 2016/0350164) provides for a host to request verification of a memory region as well as a periodic refreshing of data,
Flynn et al. (US 2009/0282301), Chagam Reddy (US 2019/0004888) provides for periodic background scrubbing and integrity checks,
Le et al. (US 2020/0244596) discloses performing CRC checks for data, including using timestamps for the verification process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139